PER CURIAM.
Contrary to the appellants’ contentions, we conclude (a) that the trial court neither lacked jurisdiction, see Bailey v. Bailey, 392 So.2d 49 (Fla. 3d DCA 1981), nor abused its discretion, see Williams v. Nussbaum, 419 So.2d 715 (Fla. 1st DCA 1982), in permitting the purported partners of the plaintiff Farish to intervene as parties plaintiff in the litigation involved in Bankers Multiple Line Ins. Co. v. Farish, 464 So.2d 530 (Fla.1985); (b) that there was no harmful error in requiring that the percentage partnership share in the judgment asserted by the intervenors be escrowed in an interest bearing account pending determination of the merits of their claim.
Affirmed.
SCHWARTZ, ALAN R.; HUBBART, PHILLIP A.; and JORGENSON, JAMES R., Associate Judges, concur.